DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in instant Application No. 16/132,264, filed on 9/14/2018.
Response to Amendment
This Office Action has been issued in response to the amendment filed on 8/9/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are not persuasive, as they relate to the claim rejections under 35 U.S.C. 101, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to calculating a feature filtering threshold and feature correlation values of a current round of iteration based on a result of a previous round of iteration; and performing feature filtering for samples based on the feature filtering threshold and the feature correlation values that are calculated, wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations.
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of calculating a feature filtering threshold and feature correlation values of a current round of iteration based on a result of a previous round of iteration; and performing feature filtering for samples based on the feature filtering threshold and the feature correlation values that are calculated, wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage, computer readable medium) because a user can mentally, or with pen and paper, determine a feature filtering threshold by viewing features within a document of image and over time she/she could potentially adjust that threshold (e.g. calculate using the mind and store on paper) and perform feature filtering by using past data to influence the filtering and then use the mind to determine if the features are within those mental parameters (e.g. determine using the mind), wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations (e.g. the human mind is specifically designed to dynamically (on the fly) analyze and make determinations/calculations, thus the human mind can dynamically calculate different thresholds to be used as the mind analyzes each round of information. Also these different calculated thresholds can simply be written down with pen and paper for storage and later use.).  For example, the claim can be accomplished mentally or with the aid of pen and paper by a user hearing or seeing features within a document or image and making a mental note of the features and calculating a threshold with respect to those features and perform a filter of the features by using a mental comparison of the feature and features within a set of documents or images stored in a drawer or filing cabinet and use the calculated mental threshold to filter those documents and images.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, database storage, computer readable medium) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claims 2-7 are drawn to feature filtering and feature correlations. The other dependent claims contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are not patent eligible.
Response to Arguments
Applicants’ arguments with respect to objections and rejections not repeated herein are moot, as the respective objections and rejections have been withdrawn in light of the instant amendments. Those arguments that still deemed relevant are now addressed below.
A. Applicant Argues:
Amended independent claim 1 uses an automatic multi-threshold feature filtering method, that makes a breakthrough of existing manual settings of a single threshold for feature filtering, and is able to automatically calculate multiple thresholds to filter features according to an iterative result of each batch of sample data. This greatly improves the speed of training and the accuracy of a machine learning model obtained through the training. Furthermore, more and more invalid features are filtered out as the number of iterations increases, and a feature filtering threshold that is calculated in each round of iteration becomes more accurate, which will greatly increase the speed of training. By increasing the speed of training and filtering invalid features using an automatic multi-threshold feature filtering method, amended independent claim 1 improves the speed and accuracy of training and reduces the number of invalid features, thus leading to a reduction of the number of computational calculations, and a reduction of the amount of storage of features of training models.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Independent claim 1 and the other independent claims are drawn to calculating a feature filtering threshold and feature correlation values of a current round of iteration based on a result of a previous round of iteration; and performing feature filtering for samples based on the feature filtering threshold and the feature correlation values that are calculated, wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations.
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of calculating a feature filtering threshold and feature correlation values of a current round of iteration based on a result of a previous round of iteration; and performing feature filtering for samples based on the feature filtering threshold and the feature correlation values that are calculated, wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage, computer readable medium) because a user can mentally, or with pen and paper, determine a feature filtering threshold by viewing features within a document of image and over time she/she could potentially adjust that threshold (e.g. calculate using the mind and store on paper) and perform feature filtering by using past data to influence the filtering and then use the mind to determine if the features are within those mental parameters (e.g. determine using the mind), wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations (e.g. the human mind is specifically designed to dynamically (on the fly) analyze and make determinations/calculations, thus the human mind can dynamically calculate different thresholds to be used as the mind analyzes each round of information. Also these different calculated thresholds can simply be written down with pen and paper for storage and later use.).  For example, the claim can be accomplished mentally or with the aid of pen and paper by a user hearing or seeing features within a document or image and making a mental note of the features and calculating a threshold with respect to those features and perform a filter of the features by using a mental comparison of the feature and features within a set of documents or images stored in a drawer or filing cabinet and use the calculated mental threshold to filter those documents and images.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, database storage, computer readable medium) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
NOTE: Applicant added “wherein different filtering thresholds are dynamically calculated and used for different rounds of iterations” to the independent claims, however, the human mind is specifically designed to dynamically (on the fly) analyze and make determinations/calculations, thus the human mind can dynamically calculate different thresholds to be used as the mind analyzes each round of features and remove features which the mind feels do not belong.  The human mind is specifically designed to have a natural threshold built in and it changes as the mind views information (constantly changing). Also these different calculated thresholds can simply be written down with pen and paper for storage and later use.
Examiner suggests elaborating on the feature filtering in such a way that requires a specific computer hardware configuration in order to evaluate and change thresholds through such things as machine learning or the like.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161